Citation Nr: 1102508	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  08-16 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease/degenerative disc disease of the lumbar spine, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an effective date for an award of a 40 percent 
evaluation for degenerative joint disease/degenerative disc 
disease of the lumbar spine, prior to August 17, 2007.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than five years, 
including the period from January 2004 to March 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that increased the 
evaluation assigned the Veteran's service-connected low back 
disability from 20 percent to 40 percent, effective August 17, 
2007.  The Veteran continues to disagree with the assigned 
rating.

The Veteran was scheduled to testify at a videoconference hearing 
before a Veterans Law Judge in December 2010, but failed to 
report for it.  His request for a hearing is, accordingly, deemed 
to be withdrawn.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is manifested by severe 
limitation of motion without evidence of ankylosis.

2.  He does not have incapacitating episodes of at least six 
weeks duration in the previous year.

3.  The Veteran was found to have a spasm of the lower paraspinal 
muscles at a VA outpatient treatment clinic on June 28, 2007.

4.  He submitted a formal claim for an increased rating in August 
2007.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
degenerative joint disease/degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2010).

2.  The criteria for an effective date of June 28, 2007, for an 
award of a 40 percent evaluation for degenerative joint 
disease/degenerative disc disease of the lumbar spine have been 
met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.157, 
3.400(o)(2) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: Veteran 
status, existence of a disability, a connection between a 
Veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In an August 2007 letter, issued prior to the rating decision on 
appeal, and in a March 2010 letter, the VA provided notice to the 
Veteran regarding what information and evidence is needed to 
substantiate his claim for an increased rating, to include 
evidence that his service-connected disability has increased in 
severity.  The letters informed the Veteran of what information 
and evidence he must submit, and what information and evidence 
will be obtained by VA.  In addition, the letters advised the 
Veteran of the necessity of providing medical or lay evidence 
demonstrating the nature and symptoms of his condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on his employment.  See Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim 
for increased rating need not be "Veteran specific").  The 
letters also provided examples of pertinent medical and lay 
evidence that the Veteran may submit (or ask the Secretary to 
obtain) relevant to establishing a disability rating.  The March 
2010 letter provided the requisite information pertaining to a 
claim for an earlier effective date.  The letters further advised 
the Veteran of how the VA assigns a disability rating and an 
effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that have been 
associated with the claims file include VA medical records and 
examination reports.

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate this claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by responding to notices, submitting evidence, and 
providing argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).



Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Increased rating 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

A 100 percent evaluation is warranted for unfavorable ankylosis 
of the entire spine.  A 50 percent evaluation is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent evaluation requires evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237, General Rating Formula for Diseases and Injuries of 
the Spine.  

Several "Notes" to the new criteria provide additional guidance 
as to the assigning the appropriate rating:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

With incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months, a 60 percent evaluation may be 
assigned.  With incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months, a 40 percent evaluation may be assigned.  Diagnostic Code 
5243.

For purposes of evaluations under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Note 1.

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal segment 
are clearly distinct, evaluate each segment on the basis of 
incapacitating episodes or under the General Rating Formula for 
Diseases and Injuries of the Spine, whichever method results in a 
higher evaluation for that segment.  Note 2.

When he was seen in a VA outpatient treatment clinic in June 
2007, it was noted the Veteran had an obvious spasm of the lower 
paraspinal muscles.

The Veteran was afforded a VA examination of the spine in 
September 2007.  He complained of low back pain, weakness, 
stiffness, fatigability and lack of endurance.  He reported the 
pain as being 8/10, with flare-ups to 10/10, and occurring about 
one to five times a day.  He asserted he had approximately 12 
episodes of incapacitation requiring bed rest and treatment by a 
physician in the previous 12 months.  He denied use of any 
assistive device for the low back condition.  It was noted the 
Veteran was currently employed as a prison guard and his low back 
disability had a moderate to severe effect on his ability to 
perform his occupational duties.

On examination of the lumbar spine, there was objective evidence 
of painful motion, spasm and tenderness.  The examiner stated the 
Veteran grimaced and flinched with range of motion testing.  
There was no lower back weakness, and no postural abnormalities 
or fixed deformities were noted.  There was normal strength and 
sensation in the lower extremities.  Straight leg raising was 
equivocal bilaterally.  There was no muscle atrophy and good tone 
of the lower extremities.  Forward flexion of the lumbar spine 
was from 0-36 degrees active, and from 0-44 degrees, passive; 
extension was from 0-12 degrees active, and from 0-17 degrees, 
passive; right lateral flexion was from 0-16 degrees active, and 
0-19 degrees passive; left lateral flexion was from 0-25 degrees 
active, and 0-28 degrees passive; rotation to the right was from 
0-11 degrees active and 0-22 degrees passive; and to the left  
was from 0-21 degrees active, and 0-22 degrees passive.  There 
was pain on all movements.  The diagnoses were significant 
lumbosacral spasm, with lumbosacral degenerative disc disease on 
magnetic resonance imaging and history of lumbosacral 
degenerative joint disease.  The examiner commented the Veteran's 
low back disability had a moderate to severe effect on his 
ability to perform occupational duties and his usual daily 
activities.  He added the Veteran did not tolerate prolonged 
standing or walking or excessive or repetitive lower back motion.

On VA examination of the spine in November 2009, the Veteran 
asserted he had constant pain on a daily basis, averaging 7-8/10, 
with flares to 9/10.  He described sharp pains shooting down his 
legs for the previous week, more so on the left.  He claimed he 
lost one to two days a month of work due to his low back 
condition.  The examiner noted the Veteran was able to flex 
easily to 90 degrees in order to remove his socks prior to the 
evaluation.  The examiner stated this finding was noted as a 
discrepancy regarding effort.  On range of motion testing, 
forward flexion was 0-70 degrees; extension was 0-20 degrees; 
lateral flexion was 0-20 in each direction; and rotation was 0-30 
on the right, and 0-20 on the left.  There apparently was pain 
with three to four repetitions, but no fatigue, weakness, lack of 
endurance or incoordination, including on repeated use.  The 
examiner indicated there was no objective evidence of painful 
motion, as there was no spasm, weakness, tenderness or guarding.  
She also stated the Veteran's range of motion should be 
considered normal considering his age and body habitus.  No 
postural abnormalities were present.  Ankylosis was not shown.  A 
sensory examination was normal, and there was a normal 
monofilament examination bilaterally.  Strength was 5/5, 
bilaterally.  Reflexes were 2/2 bilaterally.  There was no 
indication of intervertebral disc syndrome.  The diagnosis was 
lower back strain, with a normal X-ray, and normal recent 
magnetic resonance imaging.  The examiner indicated normal range 
of motion appeared to be evident, and the Veteran had an apparent 
lack of effort.  She observed the neurological examination was 
normal and the left leg symptoms would be considered radicular or 
radiating symptoms only.  The examiner pointed out that while the 
Veteran reported missing up to two days per month due to his low 
back disability, when he had been seen at a VA clinic in August 
2009, he had worked double shifts five days in a row was a prison 
guard.

In order to assign a higher rating under Diagnostic Code 5237, 
the record must demonstrate unfavorable ankylosis of the entire 
lumbosacral spine.  Ankylosis is stiffening or fixation of a 
joint as the result of a disease process, with fibrous or bony 
union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996).  (Ankylosis is "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Dorland's 
[Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).  
Coyalong v. West, 12 Vet. App. 524, 528 (1999).  Since both VA 
examinations during the course of the Veteran's claim reveal 
limitation of motion is present, the Veteran does have some range 
of motion.  In fact, the findings on the August 2007 VA 
examination, which show a greater restriction of motion than the 
November 2009 examination, do not even support a 40 percent 
rating, as forward flexion was to 36 degrees.  The clinical 
evidence does not show sufficient limitation of motion, even 
considering his complaints of pain and functional impairment, to 
warrant a higher rating.  See Deluca, 8 Vet. App. 202.  The Board 
emphasizes that the examiner commented in November 2009 that the 
Veteran's statements regarding pain were unreliable.  

The Board has also considered the Veteran's claim under 
Diagnostic Code 5243.  The Board acknowledges the Veteran alleged 
he had suffered 12 incapacitating episodes during the September 
2007 VA examination.  The only treatment records in the claims 
folder are the VA outpatient reports.  There is nothing in these 
records suggesting bed rest has been recommended for his low back 
condition.  In addition, despite being advised on several 
occasions to submit evidence from physicians concerning his 
condition, he has not informed the VA of any additional treatment 
for his low back disorder.  The November 2009 VA examination 
indicated that he had not had any incapacitating episodes in the 
previous year.  The examiner at that time stated the electronic 
records and the September 2007 VA examination did not reflect the 
degree of disability as documented by the Veteran.  She further 
observed the Veteran was able to flex his lumbar spine to 90 to 
remove his socks, but when range of motion testing was performed, 
flexion was only to 70 degrees.  The Board finds, therefore, that 
the Veteran's statements concerning the symptoms of his low back 
disability are not credible.

The Board notes the Veteran reported his pain radiated down his 
legs on the November 2009 VA examination.  In light of the fact 
that no neurological abnormalities have been documented, the 
Board concludes a separate is not warranted.

The evidence supporting the Veteran's claim consists of his 
statements regarding the severity of his low back disability.  In 
contrast, the Board concludes the medical findings on examination 
are of greater probative value, and there is no basis for a 
higher rating.  

The Board has also considered whether the Veteran's service-
connected low back disorder presents an exceptional or unusual 
disability picture as to render impractical the application of 
the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there are 
no exceptional or unusual factors with regard to the Veteran's 
low back disability.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluation for that service- connected disability is 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) 
("[R]ating schedule will apply unless there are 'exceptional or 
unusual' factors which render application of the schedule 
impractical.").  Here, the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, and provide 
for consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

	II.  Earlier effective date 

In general, unless specifically provided otherwise, the effective 
date of an evaluation and award of compensation based on an 
original claim, a claim reopened after final adjudication, or a 
claim for increase will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  

With regard to claims for increase VA laws and regulations 
provide that the effective date "shall be fixed in accordance 
with the facts found, but shall not be earlier than the date of 
receipt of application therefore," unless specifically provided 
otherwise.  38 U.S.C.A. § 5110(a).  Section 5110(b)(2) provides 
otherwise by stating that the effective date of an increased 
rating "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  Under 
38 C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), 
the effective date is "date of receipt of claim or date 
entitlement arose, whichever is later."  Paragraph (o)(2) 
provides that the effective date is the "[e]arliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if a claim is received within one year 
from such date otherwise, date of receipt of claim."  See Harper 
v. Brown, 10 Vet. App. 125 (1997).

The effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later.  A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits under a 
liberalizing law or VA issue, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. 
§ 3.157(a).

Once a formal claim for pension or compensation has been allowed 
or a formal claim for compensation disallowed for the reason 
that the service-connected disability is not compensable in 
degree, receipt of one of the following will be accepted as an 
informal claim for increased benefits or an informal claim to 
reopen.  (1)  The date of outpatient or hospital examination or 
date of admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim.  The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year from 
the date of such examination, treatment or hospital admission.  
38 C.F.R. § 3.157(b).

A June 2006 rating decision granted the Veteran's claim for 
service connection for a low back disability, and assigned a 20 
percent evaluation, effective March 2005.  The Veteran was 
notified of this determination, but did not appeal the rating.  
Thus, this decision is final.  38 C.F.R. § 20.1103 (2010).

The Veteran filed a claim for an increased rating for his low 
back disability on August 17, 2007.  

The Veteran was seen in a VA outpatient treatment clinic on June 
28, 2007.  He complained of continued left lower back pain with 
radiation to the buttocks.  An examination revealed an obvious 
spasm of the lower paraspinal muscles.  The Veteran was referred 
to the pain clinic for possible injection therapy.  Tylenol #3 
was prescribed as it had been effective in controlling his pain.  
The Board concludes that the findings recorded at that time 
represent the initial indication that the Veteran's service-
connected low back disability had increased in severity.  The 
outpatient report of June 28, 2007 constitutes an informal claim 
for an increased rating.  The Board finds, therefore, that June 
28, 2007, is the proper effective date for the award of a 40 
percent evaluation for degenerative joint disease/degenerative 
disc disease of the lumbar spine.  In his substantive appeal, the 
Veteran argued that his physician did not provide him the 
information he needed in a timely manner and that, therefore, 
since he has been disabled since March 2006, that should be the 
effective date of the award.  In the absence of objective 
evidence demonstrating his condition had increased in severity 
prior to June 28, 2007, there is no basis on which an earlier 
effective date may be assigned.

	III.  Additional considerations

In reaching the conclusions above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
except as noted above, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not applicable in 
the instant appeal. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).



ORDER

An increased rating for degenerative joint disease/degenerative 
disc disease of the lumbar spine is denied.

An effective date of June 28, 2007 for an award of a 40 percent 
evaluation for degenerative joint disease/degenerative disc 
disease of the lumbar spine is granted, subject to the governing 
law and regulations pertaining to the payment of monetary 
benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


